 KOHLER 
& SONS
, INC. 355 NLRB No. 34 
221
Kohler & Sons, Inc. 
and Local 6-505M, Graphic 
Communications Conference of the Interna-
tional Brotherhood of Teamsters.  
Case 14ŒCAŒ
29932 
May 24, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND BECKER The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has withdrawn its 

answer to the complaint.  Up
on a charge and an amended 
charge filed by the Union on October 23 and December 
22, 2009, respectively, the General Counsel issued the 
complaint on December 31, 2009, against Kohler & 
Sons, Inc., the Respondent, alleging that it has violated 

Section 8(a)(5) and (1) of the Act.  The Respondent filed 
an answer to the complaint.  However, by letter dated 
February 18, 2010, the Respondent withdrew its answer. 
On March 11, 2010, the General Counsel filed a Mo-
tion for Default Judgment with 
the Board.  Thereafter, on 
March 12, 2010, the Board issued an order transferring 

the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively states 
that the answer must be recei
ved by the Regional Office 
on or before January 14, 2010.  Although the Respondent 

filed an answer to the complaint on January 14, 2010, it 
subsequently withdrew its an
swer by letter dated Febru-
ary 18, 2010.  The withdrawal of an answer has the same 

effect as a failure to file an 
answer, i.e., the allegations in 
the complaint must be considered to be true.
1  Accord-
ingly, we grant the General Counsel™s Motion for Default 

Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, a Missouri cor-
poration, with an office an
d place of business in St. 
                                           
 1 See Maislin Transport
, 274 NLRB 529 (1985). 
Louis, Missouri, has been engaged in the commercial 
printing business.  During the 12-month period ending 
November 30, 2009, the Respondent, in conducting its 
business operations described above, purchased and re-

ceived at its St. Louis, Missouri facility goods valued in 
excess of $50,000 directly from points outside the State 
of Missouri. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that Lo
cal 6-505M, Graphic Commu-
nications Conference of the International Brotherhood of 
Teamsters, the Union, is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 

Respondent within the meaning of Section 2(13) of the 
Act:  Kevin C. Kohler  Š President 
Kent J. Kohler     Š Vice President and Secretary 
Keith G. Kohler   Š Member, Board of Directors 
 The employees of the Respondent in the unit covered 
by the collective-bargaining
 agreement described below 
(the unit) constitute a unit appropriate for the purposes of 
collective bargaining within th
e meaning of Section 9(b) 
of the Act.
2 Since about 1970, and at a
ll material times, the Union 
has been the designated excl
usive collective-bargaining 
representative of the unit and since then the Union has 
been recognized as the repres
entative by the Respondent.  
This recognition has been embodied in successive collec-

tive-bargaining agreements, th
e most recent of which is 
effective from July 1, 2007, through June 30, 2011. 
At all material times sin
ce about 1970, based on Sec-
tion 9(a) of the Act, the Un
ion has been the exclusive 
collective-bargaining representative of the unit. 
Since about October 9, 2009, the Respondent has 
failed to continue in effect all the terms and conditions of 
the 2007Œ2011 agreement, by failing and refusing to pay 
unit employees accrued vacation pay, and failing to make 

pension fund and retirement fund contributions on behalf 
of the unit employees for September and October 2009. 
                                           
 2 There is no specific unit description set forth in the complaint.  
However, in light of the Respondent™s
 withdrawal of its answer, there is 
no dispute that the unit described in the parties™ collective-bargaining 
agreements is appropriate.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  222 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 
are mandatory subjects for th
e purpose of collective bar-
gaining.  The Respondent engaged in the conduct de-

scribed above without the Union™s consent and without 
affording the Union an opportunity to bargain with the 
Respondent with respect to this conduct.  
About October 9, 2009, the Respondent ceased opera-
tions and laid off all the employees in the unit.  The Re-
spondent engaged in this conduct without prior notice to 

the Union and without affording the Union an opportu-
nity to bargain with the Respondent with respect to the 
effects on the unit of its deci
sion to cease operations and 
the resulting layoffs.
3   CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective-

bargaining representative of its employees, and has 
thereby engaged in unfair labor practices affecting com-
merce within the meaning of 
Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act.
4 REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, to remedy 

the Respondent™s unlawful failure and refusal to bargain 
with the Union about the effects of the Respondent™s 
decision to cease operations 
at its St. Louis, Missouri 
facility and lay off all the employees in the unit, we shall 
order the Respondent to bargain with the Union, on re-
                                           
 3 Although the complaint alleges th
at the Respondent™s cessation of 
operations and laying off of all un
it employees are mandatory subjects 
of bargaining, we need not address t
hose allegations because there is no 
allegation that the failure to bargain about the 
decision to close violates 
the Act.  Instead, the complaint spec
ifically alleges only that the Re-
spondent violated the Act by failing to
 give notice and afford the Union 
an opportunity to bargain about the 
effects of that conduct.  The Board 
has repeatedly found that the 
effect of such decisions on unit employees 
is a mandatory bargaining subject.  See 
Shasta Regional Medical Cen-
ter, LLC
., 354 NLRB No. 65, slip op. at 2 fn. 2 (2009); 
Nick & Bob 
Partners, 340 NLRB 1196, 1198 (2003).  Accordingly, we find that the 
complaint supports a cause of action as to the failure to bargain over the 
effects of the Respondent™s decision to cease its operations and to lay 
off its unit employees.   
4 In its letter to the Region withdrawing its answer, the Respondent 
stated that because it is ﬁout of business with virtually no remaining 
assets, no office, no staff and depleted
 records, . . . it is simply not 
prudent . . . to proceed further in this matter given those economic 
circumstances.ﬂ  It is well settled that an employer™s adverse business 
circumstances do not constitute an adequate defense to the complaint 

allegations here.  See, e.g., 
Coal Rush Mining, Inc., 
341 NLRB 32, 33 
fn. 2 (2004), and 
Nick Robilotto, Inc.,
 292 NLRB 1279 (1989).    
quest, about the effects of its 
decision.  As a result of the 
Respondent™s unlawful conduct, however, the unit em-
ployees have been denied an opportunity to bargain 
through their collective-barg
aining representative at a 
time when the Respondent might still have been in need 
of their services and a measure of balanced bargaining 
power existed.  Meaningful bargaining cannot be assured 

until some measure of economic strength is restored to 
the Union.  A bargaining orde
r alone, therefore, cannot 
serve as an adequate remedy for the unfair labor practices 

committed. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 
policies of the Act, to accompany our bargaining order 
with a limited backpay requirement designed both to 

make whole the employees fo
r losses suffered as a result 
of the violation and to recreate in some practicable man-
ner a situation in which the parties™ bargaining position is 

not entirely devoid of economic consequences for the 
Respondent.  We shall do so by ordering the Respondent 
to pay backpay to the unit employees in a manner similar 

to that required in 
Transmarine Navigation Corp
., 170 NLRB 389 (1968), as clarified by 
Melody Toyota
, 325 
NLRB 846 (1998).
5 Thus, the Respondent shall pay its unit employees 
backpay at the rate of their no
rmal wages when last in the 
Respondent™s employ from 5 days after the date of this 

Decision and Order until occurrence of the earliest of the 
following conditions:  (1) the date the Respondent bar-
gains to agreement with the Union on those subjects per-

taining to the effects of its decision to cease operations of 
its facility on the unit employees; (2) a bona fide impasse 
in bargaining; (3) the Union™s failure to request bargain-
ing within 5 business days af
ter receipt of this Decision 
and Order, or to commence negotiations within 5 busi-

ness days after receipt of th
e Respondent™s notice of its 
desire to bargain with the Union; or (4) the Union™s sub-
sequent failure to bargain in good faith. 
In no event shall the sum pa
id to these employees ex-
ceed the amount they would ha
ve earned as wages from 
the date on which the Respon
dent ceased operations of 
its St. Louis, Missouri facility to the time they secured 
equivalent employment elsewhere, or the date on which 
the Respondent shall have offered to bargain in good 

faith, whichever occurs sooner.  However, in no event 
shall this sum be less than the employees would have 
earned for a 2-week period at the rate of their normal 

wages when last in the Respondent™s employ.  Backpay 
shall be based on earnings which the unit employees 
would normally have receive
d during the applicable pe-
                                           
 5 See also Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990). 
 KOHLER 
& SONS
, INC.  223
riod, less any net interim earnings, and shall be computed 
in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).
6 Further, having found that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to con-
tinue in effect all of the terms and conditions of the 

2007Œ2011 collective-bargai
ning agreement since Octo-
ber 9, 2009, by fa
iling to pay unit employees accrued 
vacation pay, we shall order the Respondent to make the 

unit employees whole for any loss of earnings and other 
benefits attributable to its unlawful conduct.  Backpay 
shall be computed 
in accordance with 
Ogle Protection 
Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th 
Cir. 1971), with interest as prescribed in 
New Horizons 
for the Retarded
, supra. 
Also, having found that the Respondent has violated 
Section 8(a)(5) and (1) by failing to continue in effect all 

of the terms and conditions of the 2007Œ2011 collective-
bargaining agreement since October 9, 2009, by failing 
to make pension fund and retirement fund contributions 

on behalf of the unit employees for September and Octo-
ber 2009, we shall order the Respondent to make all such 
delinquent pension and retirement fund contributions that 

were not made for September and October  2009, includ-
ing any additional amounts due the funds in accordance 
with 
Merryweather Optical Co
., 240 NLRB 1213, 1216 
fn. 7 (1979).
7  We shall also order the Respondent to 
reimburse unit employees for any expenses ensuing from 
its failure to make the required contributions, as set forth 

in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts 
to be computed in the manner set forth in 
Ogle Protec-
tion Service
, supra, with interest as prescribed in 
New 
Horizons for the Retarded
, supra. 
Finally, in view of the fact that the Respondent has 
ceased operations at its St. 
Louis, Missouri facility, we 
shall order the Respondent to mail a copy of the attached 

notice to the Union and to the last known addresses of 
the unit employees who were employed by the Respon-
                                           
 6 In the complaint, the General Counsel seeks compound interest 
computed on a quarterly basis for 
any backpay or other monetary 
awards.  Having duly considered the ma
tter, we are not prepared at this 
time to deviate from our current prac
tice of assessing simple interest.  
See, e.g., 
Glen Rock Ham, 
352 NLRB 516, 516 fn. 1 (2008), citing 
Rogers Corp., 344 NLRB 504 (2005). 
7 To the extent that an employee 
has made personal contributions to 
a benefit or other fund that have 
been accepted by the fund in lieu of 
the Respondent™s delinquent contributions during the period of the 
delinquency, the Respondent will re
imburse the employee, but the 
amount of such reimbursement will constitute a setoff to the amount 
that the Respondent otherwise owes the fund
. dent on October 9, 2009, in order to inform them of the 
outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent, Kohler & Sons, Inc., St. Louis, Missouri, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with Local 6-505M, Graphic Communications 
Conference of the International Brotherhood of Team-

sters, as the exclusive colle
ctive-bargaining representa-
tive of its unit employees over the effects of the Respon-
dent™s decision to cease opera
tions at its St. Louis, Mis-
souri facility and to lay off all of the unit employees.  
The unit is comprised of those employees covered by the 

2007Œ2011 collective-bargai
ning agreement between the 
Respondent and the Union.   
(b) Failing to continue in effect all the terms and con-
ditions of its 2007Œ2011 collective-bargaining agreement 
with the Union by failing to pay employees accrued va-
cation pay. 
(c) Failing to continue in effect all the terms and con-
ditions of its 2007Œ2011 collective-bargaining agreement 
with the Union by failing to make pension fund and re-

tirement fund contributions on behalf of the employees. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain collectively and in good faith 
with the Union concerning 
the effects of the Respon-
dent™s decision to cease opera
tions at its St. Louis, Mis-
souri facility and to lay off all of the unit employees, and 
reduce to writing and sign an
y agreement reached as a 
result of such bargaining. 
(b) Pay the unit employees their normal wages for the 
period set forth in the remedy section of this decision, 

with interest.  
(c) Make whole the unit employees for any loss of 
earnings and other benefits resulting from the Respon-

dent™s failure to pay employees accrued vacation pay 
since October 9, 2009, with interest, as set forth in the 
remedy section of this decision. 
(d) Make the delinquent pension fund and retirement 
fund contributions on behalf of employees, with interest, 
that were not made for September and October 2009, in 

the manner set forth in the remedy section of this deci-
sion. (e) Make whole the unit employees for any expenses 
ensuing from the Respondent™s failure to make the con-
tractually-required pension fund and retirement fund con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  224 
tributions, with interest, as set forth in the remedy section 
of this decision. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(g) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by the Respondent™s authorized representative, copies of 
the attached notice marked ﬁAppendixﬂ
8 to the Union 
and to all unit employees who were employed by the 
Respondent on October 9, 2009. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 MAILED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
  Form, join, or assist a union 

 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for your 
benefit and protection 
                                           
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁMailed By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  Choose not to engage in
 any of these protected 
activities. 
 WE WILL NOT 
fail and refuse to bargain collectively 
and in good faith with Local 6-505M, Graphic Commu-
nications Conference of the International Brotherhood of 
Teamsters, as the exclusive 
collective-bargaining repre-
sentative of the employees in 
the unit over the effects of 
our decision to cease operations at our St. Louis, Mis-
souri facility and to lay off all of the unit employees. 
WE WILL NOT 
fail to continue in effect all the terms 
and conditions of our 2007Œ2011 collective-bargaining 
agreement with the Union by failing to pay employees 
accrued vacation pay. 
WE WILL NOT 
fail to continue in effect all the terms 
and conditions of our 2007Œ2011 collective-bargaining 
agreement with the Union by failing to make pension 
fund and retirement fund contributions on behalf of the 

employees. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain collectively and in good 
faith with the Union concerni
ng the effects of our deci-
sion to cease operations at ou
r St. Louis, Missouri facil-
ity and to lay off all of the unit employees, and 
WE WILL 
reduce to writing and sign an
y agreement reached as a 
result of such bargaining. 
WE WILL pay the unit employees their normal wages 
for the period set forth in the Decision and Order of the 

National Labor Relations Board, with interest.  
WE WILL make whole the unit employees for any loss 
of earnings and other benefits resulting from our failure 
to pay employees accrued vaca
tion pay since October 9, 
2009, with interest. 
WE WILL make the delinquent pension fund and re-
tirement fund contributions on behalf of employees, with 
interest, that were not made for September and October 

2009.  
WE WILL make whole the unit employees for any ex-
penses ensuing from our failure to make the contractu-

ally-required pension fund and retirement fund contribu-
tions, with interest. 
 KOHLER & SONS
, INC.  